Citation Nr: 1625015	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  04-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects the Veteran had a period of active duty in the United States Navy from July 1995 to November 1995.  Further, the record indicates subsequent service in the Air Force Reserves from May 1998 to September 2004, in the Army National Guard from October 2004 to January 2006, as well as service in the Air Force National Guard beginning in October 2007.

The record reflects this matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the education center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the record available for its review is incomplete, such that even the nature of the education benefits sought on appeal is unclear.  Granted, the education folder available for review includes the Veteran's August 2003 application for education benefits, which indicates he was seeking benefits under the Montgomery GI Bill - Selected Reserve Educational Assistance Program.  The record also includes a copy of his September 2003 Notice of Disagreement (NOD) and VA Form 9 (Appeal to the Board) that was received in January 2004.  In these documents, the Veteran stated he was appealing the denial of education benefits and discussed the nature of his military service.  However, he does not specific which type of education benefits were denied.  Further, the record includes a May 2012 certificate of eligibility that he was entitled to Veterans Retraining Assistance Program (VRAP) benefits.

The Board also notes that no denial letter is in the education folder available for its review, nor does there appear to be any electronic records for this Veteran currently in either the VBMS or Virtual VA systems.  Nevertheless, the Veterans Appeals Control and Locator System (VACOLS) reflects he was sent a denial letter in September 2003, and that a Statement of the Case (SOC) was promulgated in December 2003.  Without these actual records, the Board cannot determine the nature of the appeal, to include whether the Veteran has received adequate due process.  Therefore, the Board must remand this case in order to obtain all pertinent records not currently available for review.

The Board further notes that, as a general rule, eligibility to the education programs administered by VA is dependent upon the nature and character of a claimant's military service, to include the Selected Reserve Educational Assistance Program indicated by the Veteran's August 2003 application.  However, the full nature and character of the Veteran's military service is not clear in this case, particularly as the record reflects he had additional service in the Reserves and National Guard subsequent to when this case was last purportedly adjudicated below via the December 2003 SOC.  Therefore, a remand is also required to clarify the nature of the Veteran's military service subsequent to his July 1995 to November 1995 period of active duty, to include obtaining his service personnel records if necessary.

Accordingly, the case is REMANDED for the following action:

1.  Secure through official channels all VA records regarding the Veteran's current appeal for education benefits, and associate them with the education file available for the Board's review.  In pertinent part, associate the September 4, 2003 denial letter and December 2003 SOC noted in VACOLS to have been promulgated in this case.

2.  Verify, through official channels, the Veteran's periods of military service subsequent to his July 1995 to November 1995 period of active duty, to include obtaining his service personnel records if necessary.  In pertinent part, clarify the nature of his purported service in the Air Force Reserves from May 1998 to September 2004, in the Army National Guard from October 2004 to January 2006, as well as service in the Air Force National Guard beginning in October 2007.

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted in full, the Veteran should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the purported December 2003 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




